The fundamental question in this case relates to the legal settlement, during the period from December 6th, 1903, to September 6th, 1905, of Oliver Wilmot. May 1st, 1894, finds him with such settlement in the defendant town, where he was then domiciled. Within a week or ten days thereafter, he found employment in the plaintiff town, and removed thither. His settlement in Bridgewater, however, remained until another was gained elsewhere. If he at any time gained another, he must have done so between May 1st, 1894, and November 3d 1900, and the one gained must have been in Roxbury. This much the finding establishes beyond question.
Wilmot was a man of feeble intellect, and a farm laborer. During the period last referred to, he was unmarried, and his life a roving one, which carried him, accompanied by a trunk or bundle holding his clothing and at times a solitary pillow in addition, form place to place, where he obtained employment. During the major portion of this time, his bodily presence was in Roxbury. There was, however, no continuous period of four years during which this was the case, or during which he was not employed in Bridgewater and boarding there with his employer, with the customary accompaniment of his trunk or bundle and pillow. The record which the finding contains of his various places of employment, first in one of these towns and then in the other, when taken in connection with the intention which, as the court has explicitly found, he entertained to make his home and domicil wherever he worked, is conclusive of the correctness of the ultimate conclusion of the court, that Wilmot, although he changed his domicil from time to time, never gained a new legal *Page 201 
settlement after he left Bridgewater in May, 1894. A change of domicil interrupts the running of the statutory period required for the acquisition of settlement.Salem v. Lyme, 29 Conn. 74, 80. Such change may be accomplished in a brief space of time. It may result from a short sojourn. It is only necessary, in any event, that there be sufficient time to accomplish the act of removal, if that act be attended with the requisite present intention. "A change of domicil is a question of `act' and `intention.'" Where there is an actual abiding in a place, the intention with which it is accompanied is the controlling factor in determining the question of domicil. Madison v. Guilford,85 Conn. 55, 61, 81 A. 1046; Yale v. West Middle SchoolDistrict, 59 Conn. 489, 491, 22 A. 295. The finding as to Wilmot's acts and intention leaves no room for controversy.
After November 3d 1900, Wilmot claimed one, whose maiden name was Julia Oviatt, as his wife, and lived with her as such. The assistance for which recovery was had went in part to her support, as also to that of a child born to them. Julia has never resided in Bridgewater, and if she has a settlement in that town it can have been acquired only through her lawful marriage to Wilmot. The plaintiff, to establish this marriage relation, presented in evidence a certified copy from the public records of Bridgewater of the license for and certificate of marriage between the two persons, the certificate stating that the marriage was performed November 3d 1900. The defendant, on its behalf, showed that Julia was married to one George Norman on September 9th, 1893, and that there had never been a divorce. There was no direct evidence to show that Norman was dead, but his whereabouts, if living, have been unknown since the early months of 1895, and he has not been heard from since that *Page 202 
time. The defendant claims that upon this state of facts the court erred in finding that Julia acquired the settlement of Wilmot by the act of marriage in November, 1900.
We are not under the necessity of discussing the question which this contention presents. Differing views upon it have been expressed; but in Erwin v.English, 61 Conn. 502, 510, 23 A. 753, we had occasion to pass upon it. We then held that, the second marriage having been proved, the law raises a presumption in favor of its validity, which will suffice to support it until its invalidity is proved; and that this presumption will not be overthrown by proof of a prior marriage, unattended with proof that there has been no divorce, and that the partner in that marriage is still alive.
The trial court was therefore not in error in holding that the settlement of Julia followed that of Wilmot, as her husband, and was in Bridgewater. Harrison v.Gilbert, 71 Conn. 724, 727, 43 A. 190. That of the child Merton, since it was born in lawful wedlock, was, of course, that of its father. Oxford v. Bethany,19 Conn. 229, 231.
The reasons of appeal charge that the court erred in including in its judgment certain sums expended by the plaintiff for medical services and attendance, for the reason that the notices given to the defendant under the statute (General Statutes, § 2485, as amended by Public Acts of 1903, p. 28, chapter 40) failed to state that any such services had been performed or were required, or such attendance had or needed. The statute prescribes that notice of "the condition" of the pauper be given. The "condition" referred to is that of needing and receiving public support. The statute does not demand that information be given as to the extent or quality of the support which the necessities of the pauper require, but information that *Page 203 
his condition is that of one who is in receipt of public aid, as being poor and unable to support himself. The notices in question were not inadequate to the end, and for the reasons indicated.
Upon the trial the plaintiff produced a witness who testified that upon one occasion in the latter part of March, 1898, she met Wilmot, in Roxbury, riding in a wagon with his trunk, and headed in the direction of Bridgewater, and had a conversation with him. Upon objection, she was permitted to state this conversation, in which Wilmot said that he was going to leave Roxbury for good. This testimony was clearly admissible, for the reason, if for no other, that it bore directly upon the important question of intent. Madison v. Guilford,85 Conn. 55, 65, 81 A. 1046.
Another ruling upon the admission of testimony complained of was too manifestly correct to justify attention.
   There is no error.
In this opinion the other judges concurred.